Citation Nr: AXXXXXXXX
Decision Date: 09/30/21	Archive Date: 09/30/21

DOCKET NO. 200121-62878
DATE: September 30, 2021

ORDER

Entitlement to survivor's pension is dismissed.

FINDING OF FACT

In a May 2020 notification letter, the Department of Veterans Affairs (VA) granted the Appellant's claim of entitlement to death pension benefits, effective February 1, 2019.

CONCLUSION OF LAW

The claim of entitlement to survivor's pension is dismissed in light of the absence of a case or controversy.  38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the U.S. Navy from March 1953 to February 1957.  The Veteran passed away in February 2015.  The Appellant is his surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.902(c).  38 U.S.C. § 7107(a)(2).

Entitlement to survivor's pension is dismissed.

In a May 2020 notification letter, VA granted entitlement to death pension benefits, effective February 1, 2019.  This grant constituted a full grant of the benefits sought.  The Appellant submitted a hearing and appeal withdrawal, stating that "her problem has been resolved."  See April 2021 Correspondence. 

As any tribunal must do, the Board must ensure that it has jurisdiction over each case before adjudicating the merits.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Here, VA granted the issue of entitlement to survivor's pension benefits, and the Appellant conceded that her claim has been resolved.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Because no specific error of fact or law exists, the Board is without jurisdiction to review the issue presented.  Accordingly, the appeal of entitlement to survivor's pension must be dismissed.

 

 

A. S. CARACCIOLO

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	T. L. Park, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.